             Case 1:19-cv-00131-BSJ Document 19 Filed 06/02/20 Page 1 of 1
                                                                      FILED
                                                               2020 JUN 2 AM 11:28
                                                                     CLERK
                                                               U.S. DISTRICT COURT

                        IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION

 LIBERTY LESTER, an individual,                           ORDER GRANTING
                                                    STIPULATED MOTION TO DISMISS
                 Plaintiff,                          COMPLAINT WITH PREJUDICE

            v.
                                                          Case No.: 1:19-cv-00131-BSJ
 BRIDGE HOUSE, LLC, a Utah limited
 liability company, and ROD ANDRUS, an                         Judge Bruce Jenkins
 individual,

                 Defendants.


        Based upon the Stipulated Motion to Dismiss Complaint with Prejudice, and good cause

appearing, IT IS HEREBY ORDERED that Plaintiff Liberty Lester’s Complaint in the above-

captioned matter, including all claims that were or could have been asserted therein, is hereby

DISMISSED with prejudice, with each party to bear their own attorneys’ fees and costs.

        DATED this 2nd day of June, 2020.

                                             BY THE COURT



                                             The Honorable Bruce Jenkins
                                             United States District Court Judge




1637031.1
